WATKINS, Judge.
This appeal was fixed on the January 1982 Docket and all attorneys of record were notified. Neither appellant nor appel-lee have filed briefs, nor did they file a request for oral argument. On the date scheduled for hearing, neither the appellant nor the appellee was present or represented nor made any appearance. No request for continuance has been filed by either party.
On authority of Rule VII, Section 5(b), this Court, ex proprio motu, considers this appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice.
APPEAL DISMISSED.